[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 687 
The former account against the brig and her owners, which accrued in 1855, must be regarded as having been paid prior to 1857, when the present demand accrued. The defendants at the time drew upon the house of Arnold  Co., at Bath, for the amount of that account, and the draft was accepted by the payees and paid by them in cash. The acceptances which the defendants loaned to Arnold  Co. did not bind, or in any way affect the present plaintiffs. Although they were then part owners of the brig, and they were the agents of the owners, the act of procuring acceptances for accommodation for the purposes of their own house did not fall within the scope of their agency, and it is not shown to have been in any way connected with the business which they transacted for the owners of the brig, Arnold swears positively that he paid the draft drawn on him for the defendants' account of 1855, in cash and a *Page 688 
sight check on a bank, and he exhibits the draft itself, and the defendants' letter sending it to him, as paper which had been paid. The defendants' witness, who testified that the borrowed acceptance was in some way connected with the paid draft, does not explain the alleged connection, or the fact that the draft had been given up and extinguished. Moreover, the defendants abandoned the position, which is opposed to this view on the trial, for when inquired of whether there was any dispute as to the facts, admitted that there was none. But no point is made by the defendants on this argument that the account of 1855 was an existing claim against the owners of the vessel when they assumed to deduct it from the earnings of the voyage performed in 1857. The defense is placed upon the ground that Stinson, the master who sailed the vessel in the last mentioned year, had authority to bind the owners by the allowance of the claim, notwithstanding it was not a valid one against his employers. The master of a vessel is the agent of the owners; and for most purposes, the general laws of agency apply to the relation which subsists between them. But the account of 1855 accrued before Stinson became master, and when the navigation of the vessel was confided to another person as master. That account had, therefore, no connection with the agency exercised by him. Hence he had no shadow of authority to permit the money of his employers to be applied to the payment of an alleged indebtedness arising out of a transaction which was foreign to his agency.
In many respects, it is true, the authority of a ship's master is, from the necessity of the case, more extensive than that of an ordinary agent. He must frequently act in cases where it is impossible for the owners, or their general agent, to be consulted, and where the necessities of the business require that he should act promptly, and he must possess a very large authority, in case of distress of weather at sea, or when repairs are required to be made at a foreign port, or a ransom is exacted in the case of a capture. The defendants' counsel seeks to bring their case within these distinctions; but it is *Page 689 
very plain that they have no application. The vessel was at a domestic port, and, although the owners lived in another State, they could easily be informed of the proceedings which the defendants threatened to take against the vessel, and could defend themselves against these proceedings. The exigency did not arise for the exercise of any extraordinary authority in the master. The owners were therefore at liberty to repudiate the adjustment by which Stinson assumed to allow the account of 1855, which had been paid in that year. This they did by demanding the money which had been withheld by the defendants.
The other objections were not well taken. The several owners of vessels owned in shares, though they are tenants in common of the ship itself, are partners in regard to its earnings upon any voyage upon which it is sent. (Abbott on Shipping, 111, 115.) Regularly, therefore, they should all join in an action to recover freight, either from the parties from whom it was primarily due, or from the consignee who had collected it; and the objection in this respect might have been fatal under the former practice, if the nonjoinder were pleaded in abatement, and according to some authorities without such a plea. (Abb., 115, 116, and note to Am. ed. of 1846.) But by the Code of Procedure the objection can only be taken by answer or demurrer. (§§ 144, 147, 148.) The fact that the plaintiffs were together the owners of only three-eighths of the brig was explicitly stated in the complaint, and the defendants, without objection, answered upon the merits. The objection was waived. The point that the plaintiffs should have sued separately and not jointly, is not well taken. They were partners in the voyage and joint owners of the freight which the defendants withheld.
I am in favor of affirmance.